DETAILED ACTION
	This is a non-final Office Action on the merits for application 17/271,082. 
Claims 16-33 are pending.
Claims 1-15 are cancelled.
Claims 16-33 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it exceeds the 150 word limit. Correction is required. See MPEP § 608.01(b).
Claim 30 is objected to because of the following informalities: line “the gap” in line 4 when such a gap was not previously defined and thus such instead define --a gap--; line 7 of claim 30 defined “the face,” when an inner face was previously defined and thus should also define --the inner face-- in such an instance in order to maintain claim terminology; line 9 of claim 30 defines “the other side,” when such a side has not been previously defined and thus should instead define --an opposite side-- to properly introduce such a side of the upright members.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-22 and 29-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20, 29, and 30 each define the pronoun “its,” which renders the claimed invention indefinite since multiple elements have been defined prior to use of such a pronoun and one of ordinary skill in the art would not know exactly which element is being referred back to. For examining purposes, the claim rejections below explain which element is being referred back to. Moreover, claims 21, 22, and 31-33 are rendered indefinite for depending upon one of such claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16, 17, 19, 20, and 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramirez (U.S. Patent 5,519,971).
Regarding claim 16, Ramirez discloses a partition mounted on a mounting surface (the partition mounted on the foundation as depicted in figure 3), the partition comprising a plurality of elongate upright members (#17 and #74);
the partition further comprising a first board (#12) and a second board (#14), the first board being mounted on one side of a pair of the elongate upright members (see figure 2) that are adjacent to each other (see figure 2), and the second board being mounted on the other side of the same pair of adjacent elongate upright members (see figure 2), so as to define a cavity (the hollow interior as depicted in 
the partition further comprising a spacer (#66), the spacer being located within the cavity defined by the pair of adjacent elongate upright members and the first and second boards (see figure 2), the maximum dimension of the spacer in the through-thickness direction of the partition being at least 90% of the separation of the two boards (the spacers #66 contact the inner surfaces of each board and thus comprises a maximum through thickness dimension of 100% of such a separation between the boards);
the partition being configured such that the spacer does not provide a load-transferring cross-member between the pair of adjacent elongate upright members (the spacers #66 are spaced from the upright and horizontal structural members and thus does not provide a load transferring cross member as understood by the present specification);
the partition being further configured such that the spacer does not provide a load-transferring member between the mounting surface and either of the first and second boards (as explained above, the spacers do not contact the upright and horizontal structural members or the mounting surface and thus is not considered a load transferring member through such elements), wherein 
the spacer contacts both the first and second boards (see figure 2 and col. 4, ll. 25-42), and
the partition being configured such that the spacer experiences compressive loading in the through-thickness direction of the partition (see figure 2).
Regarding claim 17, Ramirez discloses the spacer does not contact either of the elongate upright members (see figure 2).
Regarding claim 19, Ramirez discloses the distance between the pair of adjacent elongate upright members is at least 700 mm (col. 6, ll. 37-41 disclose such panels can comprise of 4 feet widths, where such upright members would thus be spaced by about 4 feet since they are positioned at the ends of the panels and thus meet such a range as defined).
Regarding claim 20, Ramirez discloses the first board comprises hydraulic cement or gypsum as its principal component (the boards are constructed from cement fiber boards and thus is considered to comprise of hydraulic cement as a principal component as defined).
Regarding claim 23, Ramirez discloses the principal component of the spacer, measured by weight, is a porous polymer (the spacer is disclosed as comprising of a rigid polyurethane foam, which comprises of a certain characteristic of porosity and thus meets such limitations as defined).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Ramirez or, in the alternative, under 35 U.S.C. 103 as obvious over Ramirez in view of MacKinlay et al. (U.S. Publication 2016/0222651).
Regarding claim 25, Ramirez discloses the spacer has a density less than 60 kg/m3 (col. 5, ll. 33-47 of Ramirez discloses that the density for polyurethane foams can comprise of 2.0 to 2.5 lbs/ft3, which translates to 32 to 40 kg/m3 and thus falls within the range as defined. However, if the Examiner is considered to over broadly interpret Ramirez as meeting such limitations, it is highly well known in the art, as evidenced by MacKinlay et al., that common densities for rigid polyurethane foams in walls can be about 45 kg/m3 and it would have been obvious to have constructed the foam of Ramirez to comprise of a similar density in order to provide common, well known characteristics to the foam in order to provide an appropriate balance between cost of manufacture and insulation properties.).
Claim Rejections - 35 USC § 103
Claims 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez in view of Hiroki (JP 10046712).
Regarding claim 18, Ramirez discloses the claimed invention except for the spacer has a maximum dimension of 200mm. The thickness of such spacers of Ramirez appears to be fixed to the spacing between the two boards but it does not appear the length and width values need to be any specific value in order for the spacer to properly function. Furthermore, it is highly well known in the art, as evidenced by Hiroki, that waste materials can be used to form such spacers, where the thickness of such spacers is fixed to the thickness between the two boards of the wall but can be any size width and length based on the waste material able to be obtained and cut at such a time. Therefore, it would have been obvious to person of ordinary skill in the art at the time the invention was filed to have used a spacer within the wall of Ramirez which comprises of a thickness equal to that of the distance between the doors but has a maximum width or length dimension equal to 200 mm since such length and width dimensions can be any number and can even reduce the cost of constructing such a spacer to dimensions of waste materials used to construct such a spacer and also since where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Regarding claim 26, Ramirez does not specifically disclose the use of adhesive to affix the spacer to one of the first or second boards. However, it is highly well known in the art, as evidenced by Hiroki, that adhesive can be used to attach a spacer to the boards of a wall and it would have been obvious to have used adhesive to attach the spacer to the boards of Ramirez in order to use common attachment techniques that are not visible from outside of such boards for aesthetic purposes.

Claims 20-22, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez in view of Fowler (U.S. Patent 5,601,888).
Regarding claim 21, Ramirez discloses the boards can be constructed from cement fiber reinforced boards, except for the specific percent weight relative to the weight of the gypsum which the fibers are present within the board. However, it is highly well known in the art, as evidenced by Fowler, that gypsum fiberboards are constructed and used in order to form a fire-resistant wall, where the fiber reinforcements can be between 1.5 to 30 wt% and the gypsum can be from about 65 to 97 wt% of the board. 
Regarding claim 22, Ramirez discloses the claimed invention except specifically for a polymeric component distributed in a gypsum matrix of the board in an amount of at least 5 wt% relative to the weight of the gypsum. However, it is highly well known in the art, as evidenced by Fowler, that gypsum fiberboards are constructed and used in order to form a fire-resistant wall, where the fiber reinforcements can be between 5 to 17 wt% and the gypsum can be from about 75 to 93.5 wt% of the board and about 1.5 to 35 wt% of a performance booster that includes a binder polymer. Therefore, it would have been obvious to have constructed the boards of Ramirez to have a fiber and binder polymer to gypsum content as taught in Fowler and as presently defined in order to construct a strong and fire resistant board for use within the walls of a structure. As a note such a modification to Ramirez would also meet the limitations of claim 20 since the principal component of the board would thus be formed from gypsum as well.
Regarding claims 27 and 28, Ramirez disclose the claimed invention except for the flexural stiffness of the first board in at least one in-plane direction of the board is at least 3.5 GPa, as defined in claim 27, or at least 5 GPa as defined in claim 28. However, it is highly well known in the art, as evidenced by Fowler, that the composition of such a gypsum wallboard affects the physical properties of the board, where the binder polymer as well as the paper fiber provide the board with better flexural strength In re Aller, 105 USPQ 233 (CCPA 1955).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ramirez in view of Beroz et al. (U.S. Publication 2006/0283119).
Regarding claim 24, Ramirez discloses the claimed invention, including the use of a polyurethane foam for the spacers, except for the principal component of the spacer is expanded polystyrene. However, it is highly well known in the art, as evidenced by Beroz et al., that both polyurethane and polystyrene foams are used as insulators for double wall structures and it would have been obvious to have substituted the polyurethane of Ramirez for polystyrene, as taught in Beroz et al., since such materials are known equivalents and substituted for one another in the art and would have yielded the same predictable result of insulating such a structure, and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960). 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ramirez in view of Hiroki and Fowler.
Regarding claim 29, Ramirez discloses the spacer does not contact either of the elongate upright members (see figure 2), wherein the distance between the pair of adjacent elongate upright members is at least 700 mm (col. 6, ll. 37-41 disclose such panels can comprise of 4 feet widths, where such upright members would thus be spaced by about 4 feet since they are positioned at the ends of the panels and thus meet such a range as defined), wherein the first board comprises hydraulic cement or gypsum as its principal component by weight (such boards are constructed from fiber reinforced cement, with hydraulic cement as the principal component); and wherein the principal component of the spacer, measured by weight, is a porous polymer (hard polyurethane is disclosed as being the principal component of the spacer, which comprises of a certain characteristics of porosity). 
However, Ramirez does not disclose the spacer has a maximum dimension of 200mm. The thickness of such spacers of Ramirez appears to be fixed to the spacing between the two boards but it does not appear the length and width values need to be In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Moreover, Ramirez does not disclose the flexural stiffness of the first board in at least one in-plane direction of the board is at least 3.5 GPa. However, it is highly well known in the art, as evidenced by Fowler, that the composition of such a gypsum wallboard affects the physical properties of the board, where the binder polymer as well as the paper fiber provide the board with better flexural strength and altering the percentage of such materials can change the density and other characteristics of the board as needed. Therefore, it would have been obvious to have constructed the board In re Aller, 105 USPQ 233 (CCPA 1955). Thus, such a gypsum and fiber composition would also meet the limitations which require the first board to comprise of gypsum as a principal component by weight.

Claims 30, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez in view of Geissbuehler (DE 19528825).
Regarding claim 30, Ramirez discloses a method of constructing a partition according to claim 16, the method comprising:
providing a plurality of elongate upright members (#17 and #74);
mounting a first board (#12) onto one side of a pair of the elongate upright members that are adjacent to each other (see figure 2), such that the first board spans the gap between the pair of adjacent elongate upright members and contacts the elongate upright members on its inner face (see figure 2);
affixing a spacer (#66) onto the face of the first board that contacts the elongate upright members (see figure 2); and
mounting a second board (#14) onto the other side of the pair of adjacent elongate upright members (see figure 2), such that the second board spans the gap between the pair of adjacent elongate upright members (see figure 2).
In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). The steps at which the boards, spacers, and upright members are attached to one another does not structurally change the final structure of the claimed invention and it would have been obvious to have attached the elements of the prior art to one another to form the partition using the steps as defined in claim 30 in order to make placing the prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Regarding claim 32, Ramirez in view of Geissbuehler render obvious the spacer projections from the inner face of the first board by an amount that is at least 0.5% greater than the thickness of the elongate upright members in the same direction (Geissbuehler discloses the upright elements #26 can comprise of a thickness value of 80 mm with an adhesive bead thickness of 6mm, such that the gap between the boards, and the spacer which would fit within such a gap, would comprise of a thickness that is about 7.5% greater than the upright elements, where such features would be provided within Ramirez as explained above).
Regarding claim 33, Ramirez in view of Geissbuehler render obvious the spacer projections from the inner face of the first board by an amount that is at least 2% greater than the thickness of the elongate upright members in the same direction (Geissbuehler discloses the upright elements #26 can comprise of a thickness value of 80 mm with an adhesive bead thickness of 6mm, such that the gap between the boards, and the spacer which would fit within such a gap, would comprise of a thickness that is about 7.5% greater than the upright elements, where such features would be provided within Ramirez as explained above).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Ramirez in view of Geissbuehler and Reiker (U.S. Patent 5,854,443).
Regarding claim 31, Ramirez in view of Geissbuehler render obvious the step of affixing the spacer onto the face of the first board comprises removing a tab from a surface of the spacer to expose an adhesive layer (Geissbuehler disclose that double sided adhesive tape is a known method of attaching elements of a partition to one another, where it is common knowledge and known in the art that double sided tape includes release papers, see for example Reiker, in order to protect the adhesive before it is to be used and attached to an object, where it would have been obvious to have used double sided adhesive tape with a release paper on it to attach the spacers of Ramirez to the boards in order to use well known methods of attachment to attach such elements to one another without having the fastening method being visible from outside of such a partition. Furthermore, such adhesive on the spacer can be considered part of the spacer and thus still meet the limitations requiring the spacer to project from the first board inner face greater than the upright members.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635